FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons This notification sets out information relating to conditional share awards granted in 2009 under the GlaxoSmithKline 2009 Performance Share Plan (the Performance Share Plan), the vesting in part (49%) of which was approved by the Remuneration Committee on 17 February 2012, following a three-year performance period (the Awards). The ex-dividend date for the fourth quarter 2011 and supplemental dividends (the Dividends) was 15 February 2012. In accordance with the rules of the Performance Share Plan, the Dividends on the vested Awards were reinvested in further shares at prices of £14.21 per Ordinary Share and $44.48 per American Depositary Share (ADS), being the prices on 15 February 2012. This resulted in the vesting and lapsing of the following shares on 8 March 2012, in proportion to the vesting of Awards approved by the Remuneration Committee on 17 February 2012. Percentage of total Awards which vested Vested Ordinary Shares Lapsed Ordinary Shares Sir Andrew Witty* 49% Mr S M Bicknell 49% 92 Mr J M Clarke 49% Mr M Dunoyer 49% Mr E Gray 49% Mr A Hussain 49% Mr D S Redfern 49% Mr J R Stephenne 49% Ms C Thomas 49% * denotes an Executive Director Percentage of total Awards which vested Vested ADSs Lapsed ADSs Dr M Slaoui* 49% Ms D Connelly 49% Mr W C Louv 49% Dr D Pulman 49% Mr D Troy 49% * denotes an Executive Director The Company, Directors and Persons Discharging Managerial Responsibility were advised of these transactions on 8 March 2012. This notification relates to transactions notified in accordance with Disclosure and Transparency Rules 3.1.4R(1)(a). V A Whyte Company Secretary 9 March 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: 09 March 2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
